Citation Nr: 0006905	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to restoration of a 10 percent disability 
rating for malaria.  

2.  Entitlement to a rating higher than 10 percent for 
malaria from December 20, 1993, to September 1, 1995.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in March 1994.  That decision denied the 
veteran's claim of entitlement to an increased (compensable) 
rating for malaria.  The denial was duly appealed.

The Board of Veterans' Appeals (Board) notes that the veteran 
was assigned a 10 percent disability rating by the RO in 
September 1994, effective from December 20, 1993.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 1994, the RO proposed to reduce the veteran's 
rating from 10 percent to noncompensable.  The veteran was 
notified and the reduction was enacted by a rating decision 
dated in June 1995.  The 0 percent rating became effective 
September 1, 1995.  The veteran noted his disagreement with 
that reduction by a letter dated in July 1995.  As the 10 
percent disability rating was not in effect for five years or 
more, the provisions of 38 C.F.R. § 3.344 (1999) do not 
apply.  Faust v. West, No. 98-100 (U.S. Vet. App. February 
15, 2000).  

A hearing was held in November 1998 in Houston, Texas, before 
the undersigned, who is the member of the Board rendering 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

This case was before the Board in February 1999, at which 
time it was remanded for additional development.  The RO 
completed the requested development to the extent possible, 
and the case is again before the Board for final appellate 
review.  (The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).   


FINDINGS OF FACT

1.  The current manifestations of the veteran's malaria 
include a subjective history of fevers, nausea, and malaise 
recurring once or twice a year, without positive malarial 
smear or current clinical manifestations of active malarial 
disease, and without evidence of residual impairment to the 
liver or spleen.

2.  From December 20, 1993, to September 1, 1995, the veteran 
did not have 
2 documented relapses within 6 months nor has anemia been 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (effective 
prior and subsequent to August 30, 1996).

2.  The criteria for an evaluation in excess of 10 percent 
for malaria from December 20, 1993, to September 1, 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (effective prior and 
subsequent to August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's service separation examination 
in October 1946, a history of malaria (7x), with the last 
attack in August 1946, was noted.  A rating decision of 
December 1946 granted service connection for malaria at a 
rate of ten- percent disabling.  A subsequent rating decision 
dated in January 1947 increased the rating for malaria to 30 
percent, based on 2 attacks in the preceding 6 months.  In a 
December 1947 rating decision, the evaluation for malaria was 
0 percent, effective from February 1948.  

The veteran's claim for an increased rating was received by 
the RO in December 1993.  

Private medical records dated in August 1993 indicated that a 
smear for malaria was positive, ring stage.  The veteran also 
had aches, chills and malaise, for which chloroquine was 
prescribed.  A copy of a prescription list from a private 
pharmacy shows that this drug was prescribed in March 1992 
and August 1993.  Earlier clinical records dated in October 
1986, June 1987 and April 1988 also indicate that medication 
was prescribed.  In June 1987, the veteran's spleen was 
tender.  

VA outpatient treatment records dated in November 1993 show 
that the veteran reported a flare up of malaria every year, 
with the last onset 2 months before.  He complained of 
chills, fever, headaches and generalized aches.  He had been 
to two doctors and had finished his medications.  His current 
symptoms consisted of fever of two weeks' duration, mostly at 
night.  He was advised to report to the emergency room during 
a fever for a malaria parasite smear.  On laboratory testing, 
liver enzymes were noted to be "ok."  Malaria was to be ruled 
out.    

VA outpatient treatment records dated in October 1994 
indicate that the veteran complained of feeling bad for 2 
weeks.  The veteran stated that his tongue was coated and he 
tired very easily.  A history of malaria was noted.  The 
veteran wanted "something to clean my blood stream."  
Clinical examination was negative for pertinent 
abnormalities.  The pertinent impression was general malaise.  
In that month, the veteran also reported episodes of malaria 
when he "looks yellow."   

A January 1995 prescription form shows that Acetaminophen was 
prescribed.  In an accompanying letter, the veteran explained 
that the Tylenol was prescribed for aches and pains from 
malaria.  He also noted that he turned yellow in color due to 
the disease.  

A private medical statement dated in October 1995 shows that 
the veteran was seen in September 1995 with a complaint of 
chills and fever; he was suffering from malaria.  The veteran 
was treated, and had a 24 hour recovery.  

VA outpatient treatment records dated in November 1995 show 
that the veteran reported having a malaria flare up in 
September 1995, which was treated by a private doctor.  There 
were no pertinent clinical findings.  The pertinent 
impression was questionable malaria.  In January 1996, the 
pertinent impression was questionable history of recurrent 
attacks of fever.  In July 1996, the veteran reported a 
possible fever, aches and headaches of 4 days' duration.  No 
abdominal abnormalities were noted.  There was no pertinent 
diagnosis.   

During VA ear, nose and throat examination of September 1997, 
the examiner noted that the veteran had an attack of malaria 
in 1995.  The veteran was also afforded a VA general medical 
examination in September 1997.  The examiner noted that the 
claims file was available for review.  Physical examination 
showed that the abdomen was soft, without organomegaly.  The 
assessment was that the malaria smear did not show any active 
malaria.  The opinion was that the veteran did not have any 
active malaria.  

Private medical records dated in September 1997 show that the 
veteran had a negative malaria smear.  He reported that he 
felt much better.  A letter dated in November 1997 from the 
veteran's private doctor, CWC, indicates that the veteran had 
been under his care for a number of years and for different 
complaints.  He was treated for a recurring malaria with 
chills, fever and other symptoms.  This was sometimes 
confirmed by blood smears and sometimes not confirmed, but 
disease always responded to Chloroquine.  The doctor noted 
that the last treatment was in September 1997 and there had 
been no recurrence since that time.  

The veteran presented testimony before a member of the Board 
in November 1998.  The veteran testified that his malarial 
symptoms included chills, fever, headaches, dizziness, and 
nausea.  He stated that he had such attacks mainly in the 
spring and fall of each year.  He indicated that his doctor, 
CWC, treated him for these episodes.  Hearing transcript 
(T.), pages 2-3.  He stated that Chloroquine (or the generic 
Aralen) or Tylenol is prescribed for the attacks.  His last 
prescription for medication was in November 1998; the veteran 
noted that he had just gotten over an attack.  T. 4.  It was 
suggested that the veteran provide copies of the treatment 
records from his private doctor.  T. 7.  

Following the Board's February 1999 remand, the RO requested 
the veteran to submit the names and addresses of medical care 
providers who treated him for malaria since 1993.  It was 
noted that the medical records, to include laboratory 
reports, were needed.  The veteran responded in a March 1999 
statement, in which he included a copy of his drug 
prescriptions up to 1999.  He also submitted duplicate 
private medical records dated from 1983 to 1993.   

The veteran was afforded a VA examination in April 1999; the 
examiner stated that the claims file was available for 
review.  According to the veteran, he was last treated in 
1995 for malaria.  The veteran attributed any headaches, 
fever or chills to malaria, for which he took both 
Chloroquine and quinine.  Physical examination revealed no 
organomegaly of the abdomen.  There was no tenderness or 
enlargement of the liver or spleen.  The assessment was well-
documented history of malaria while in the military; there 
was also documentation of a positive malarial smear in 1993.  
The veteran indicated that he had not been treated since 1996 
for malaria.  The opinion was that the veteran did not seem 
to have any evidence of active malaria.  A parasitology 
report was negative for malarial parasites.      
 
Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The noncompensable evaluation in this case has been assigned 
to the veteran's malaria pursuant to the provisions of 38 
C.F.R. § 4.88b, Diagnostic Code 6304.  On August 30, 1996, 
new rating criteria for malaria were promulgated, and 
codified under 38 C.F.R. § 4.88; Diagnostic Code 6304 (1996).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO reviewed 
the claim under both the old and new criteria, and there does 
not appear to be any deficiency in the development completed 
pursuant to the Board's remand order; see Stegall v. West, 
11 Vet. App. 268 (1998).  

Under the old regulations, in effect prior to August 30, 
1996, a 10 percent disability evaluation for malaria was 
assigned when it had been recently active with one relapse in 
the past year, or where there was an old case of it with 
moderate disability therefrom.  A 30 percent rating was 
assigned with recently active malaria with 2 relapses in the 
past 6 months; or old cases with anemia.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).  A compensable rating for 
malaria could not be assigned based on the veteran's 
unsupported claim or statement.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304, Note (1).  The rating schedule further 
provided that the medical evidence relating to the period 
after discharge from service must record sufficient clinical 
findings, when considered in accordance with all other data 
of record, to support the conclusion that there existed a 
compensable or higher degree of disability from malaria.  
38  C.F.R. § 4.88(b), Diagnostic Code 6304, Note (1).

Under the current rating criteria that became effective 
August 30, 1996, a 100 percent rating for malaria is assigned 
when there is an active disease process.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Relapses of malaria must be confirmed 
by the presence of malarial parasites in blood smears; 
thereafter, residuals of malaria, such as liver or spleen 
damage, are to be rated under the appropriate system.  61 
Fed, Reg. 39,873, 39,875-76 (1996); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 and Note (1999).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  As part of 
the remand, the RO requested the veteran to provide the names 
of medical sources, and, prior to that, at his hearing, the 
veteran was made aware of the importance of such information.  
Subsequent to the RO's request, the veteran responded in a 
statement dated in March 1999.  Thus, no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's claim for an increased rating was received by 
the RO in December 1993.  The Board notes that the criteria 
for rating malaria were changed by amendments to the rating 
schedule that became effective August 30, 1996, during the 
pendency of this appeal.  61 Fed. Reg. 39,873 (1996).  Thus, 
in this case, the Board will review the disability under the 
old and new criteria.  

Initially, in that regard, under the new criteria, the Board 
notes that there is no competent evidence of liver or spleen 
damage of record.  Prior to the veteran's reopening his 
claim, there is a report from the veteran that his spleen was 
tender in June 1987.  However, the medical data associated 
with the current claim for a higher evaluation show no 
indicia of liver or spleen damage.  For example, liver 
enzymes were normal in November 1993, and no enlargement of 
the organs was demonstrated in September 1997 or April 1999.  
In the absence of objective pathology, the restoration of a 
10 percent rating (or assignment of a compensable rating) 
under Diagnostic Code 6304, as revised, is not warranted.  

In October 1999 written arguments, the veteran's 
representative contended that the medical evidence showed 
relapses of malaria in 1961, 1985, 1986, March, June and 
October 1989, August 1993 and in 1995.  The representative 
stated that the "old" criteria provided a basis for a higher 
rating in light of the number of relapses.  

As noted above, the criteria prior to August 30, 1996, 
required that the record show sufficient clinical findings to 
support the conclusion that there existed a compensable or 
higher degree of disability from malaria.  A review of the 
medical evidence shows that the veteran had a positive smear 
for malaria in 1993.  In response, the RO assigned a 10 
percent rating through September 1995.  For a higher, 30 
percent, rating under the old criteria, 2 relapses within 6 
months must be shown or old cases with anemia must be 
demonstrated.  38 C.F.R. § 4.88b.

The Board does not find that the schedular criteria for a 30 
percent rating under the old criteria is warranted between 
December 1993 and September 1995.  During that time, the 
medical evidence does not demonstrate the veteran having 
recent activity with 2 relapses in 6 months.  That is, 
following the documented and confirmed episode in 1993, the 
medical evidence does not tend to show other documented flare 
ups in the relevant time frame within 6-month periods as 
required for a rating in excess of 10 percent.  Moreover, 
there is no indication from the medical sources that the 
veteran has anemia.  Consequently, a rating higher that 10 
percent prior to September 1 1995, is not warranted.   

From September 1, 1995, the Board does not find that a 
compensable rating is warranted under the old criteria.  The 
old criteria require one relapse in the preceding year for a 
10 percent rating.  38 C.F.R. § 4.88b.  In this case, the 
veteran's doctor indicated that the veteran was seen in 
September 1995 for complaints of suffering from malaria.  
This was also reported on VA treatment in November 1995.  
However, the private examiner noted that the symptoms were 
treated, and the veteran recovered within a 24-hour period.  
The VA examiner subsequently questioned the presence of 
malaria at that time.  It is noted that there is no positive 
malarial smear to confirm activity.  As such, there is not 
sufficient documentation to demonstrate disability from a 
relapse as required under Note (1).  

Similarly, an episode of September 1997 does not constitute 
disability so as to justify a compensable rating as required 
in Note (1), 38 C.F.R. § 4.88b.  While the veteran's private 
doctor prescribed medication at the time, the malaria smear 
was negative.  Additionally, a VA examination in that month 
did not reveal any active malaria.  The examiner's opinion 
was that the veteran did not have active malaria.  
Consequently, the Board does not find that recent activity 
was shown at that time.  

At his hearing in November 1998, the veteran testified that 
he had just gotten over a malaria attack.  T. 4.  However, 
there is no medical evidence that confirms this report.  
Although the veteran himself has complained of malarial 
recurrences, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the VA examiner 
in April 1999 stated that the veteran's last treatment for 
malaria was in 1995.  In April 1999, a parasitology report 
was negative for malarial parasites.  

In this case, the preponderance of the medical evidence shows 
no currently active malaria and post-service malarial smears 
have been consistently negative after 1993.  The Board 
recognizes that the veteran's private doctor has provided a 
statement to the effect that he treated the veteran's 
symptoms with malarial medication.  Significantly, malarial 
smears taken after 1993 were negative, consistent with the 
various reports of VA examination in the claims file, to 
include most recently in April 1999.  There is, in fact, no 
competent post-service evidence of active malaria after 1993, 
and not in the last year.  In this case, there is also no 
competent evidence that the veteran suffers moderate 
disability as a result of having had malaria.  As stated, 
multiple post-service examinations and reviews of body 
systems have been negative.  Absent such, a compensable 
evaluation is not warranted.


ORDER

Restoration of a 10 percent evaluation is denied.  

Entitlement to an evaluation in excess of 10 percent for 
malaria from December 20, 1993, to September 1, 1995, is 
denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



